Case 19-13273-VFP       Doc 535    Filed 07/10/20 Entered 07/10/20 17:35:55               Desc Main
                                  Document      Page 1 of 3


UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)

                                                                Order Filed on July 10, 2020
RABINOWITZ, LUBETKIN & TULLY, LLC                               by Clerk
293 Eisenhower Parkway, Suite 100                               U.S. Bankruptcy Court
Livingston, NJ 07039                                            District of New Jersey

(973) 597-9100
Jonathan I. Rabinowitz
Counsel for Jeffrey A. Lester, Chapter 7 Trustee

In re:                                              Case No. 19-13273 (VFP)

IMMUNE PHARMACEUTICALS INC., et al.,                Chapter 7

                             Debtors.               Jointly Administered


 ORDER SUSTAINING THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
     OBJECTION TO THE CLAIMS OF FIDELITY VENTURE CAPITAL, LTD.


The relief set forth on the following pages numbered two (2) and three (3) are hereby ORDERED.




 DATED: July 10, 2020
Case 19-13273-VFP         Doc 535     Filed 07/10/20 Entered 07/10/20 17:35:55          Desc Main
                                     Document      Page 2 of 3
Page 2

Debtor:                Immune Pharmaceuticals Inc., et al.

Case No.               19-13273 (VFP)

Caption of Order:      Order Sustaining The Official committee Of Unsecured Creditors’; Objection To
                       The Claims Of Fidelity Venture Capital Ltd.


          THIS MATTER having been brought before the Court by the Official Committee of

Unsecured     Creditors   (the   “Committee”)      of   Immune   Pharmaceuticals,   Inc.,   Immune

Pharmaceuticals, Ltd., Cytovia, Inc., Immune Oncology Pharmaceuticals, Inc., Maxim

Pharmaceuticals, Inc., and Immune Pharmaceuticals USA Corp. (the “Debtors”), by a motion for

entry of an order pursuant to sections 105(a), 502 and 507 of Bankruptcy Code, Rule 3007 of the

Bankruptcy Rules and Local Rule 3007-1, disallowing and expunging the claims of Fidelity

Venture Capital Ltd. (“Fidelity”), including Claim No. 48 (the “Objection”); the Debtors’ Chapter

11 cases having been converted to cases under Chapter 7 on April 2, 2020; thereafter, Jeffrey Lester

having been appointed Chapter 7 Trustee (the “Trustee”) of the Debtors’ Chapter 7 estates; the

Trustee having succeeded to the rights and claims of the Chapter 11 Debtors by operation of law

and thus having taken over the Objection from the Committee which dissolved by virtue of the

conversion; and the Court having jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334; and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

consideration of the Objection being a core proceeding pursuant to 28 U.S.C. § 157(b)’ and it

appearing that proper and adequate notice of the Objection has been given and that no other or

further notice is necessary; and upon the record herein including, without limitation, Fidelity’s

responses and its withdrawal of its claim and the Court having determined that the claims

withdrawal is valid and effective; and after due deliberation and good and sufficient cause

appearing therefore:

          IT IS HEREBY ORDERED THAT:
Case 19-13273-VFP                   Doc 535         Filed 07/10/20 Entered 07/10/20 17:35:55    Desc Main
                                                   Document      Page 3 of 3
Page 3

Debtor:                         Immune Pharmaceuticals Inc., et al.

Case No.                        19-13273 (VFP)

Caption of Order:              Order Sustaining The Official committee Of Unsecured Creditors’; Objection To
                               The Claims Of Fidelity Venture Capital Ltd.


          1.         The claims of Fidelity Venture Capital Ltd. against Immune Pharmaceuticals, Inc.

and Immune Pharmaceuticals, Ltd. including any scheduled claims and filed proofs of claim,

including but not limited to Claim No. 48, are hereby withdrawn in their entirety with prejudice.

          2.         The rights of the Trustee to further object to any of the claims that are the subject of

the Objection on any grounds, including, without limitation, to object to any amended or newly

filed claims are hereby reserved. For the avoidance of doubt, nothing in the Objection or this Order

shall be deemed or construed to (a) constitute an admission as to the validity or priority of any claim

against the Debtors, (b) an implication or admission that any particular claim is of a type specified

or defined in this Order or the Objection, and/or (c) constitute a waiver of the Trustee’s rights to

dispute any claim on any grounds.

          3.         The Trustee and the Clerk of this Court are authorized to take any and all actions that

are necessary or appropriate to give effect to this Order.

          4.         Notwithstanding any applicability or any of the Bankruptcy Rules, the terms and

conditions of this Order shall be immediately effective and enforceable upon its entry.

          5.         The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation of this Order.




F:\Client_Files\A-M\Immune Pharmaceuticals\Object to Claims of Fidelity - Order.doc
